Case 2:15-cr-20652-GCS-DRG ECF No. 1311-2 filed 02/11/19   PageID.17453   Page 1 of
                                      4




                                                       EXHIBIT               B
Case 2:15-cr-20652-GCS-DRG ECF No. 1311-2 filed 02/11/19   PageID.17454   Page 2 of
                                      4
Case 2:15-cr-20652-GCS-DRG ECF No. 1311-2 filed 02/11/19   PageID.17455   Page 3 of
                                      4
Case 2:15-cr-20652-GCS-DRG ECF No. 1311-2 filed 02/11/19   PageID.17456   Page 4 of
                                      4
